                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

UNITED STATES OF AMERICA,

             Plaintiff,                               2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

vs.                                                   DATE: July 18, 2019

PASTOR FAUSTO PALAFOX,                                Courtroom 7D
ALBERT LOPEZ,
ALBERT BENJAMIN PEREZ,
JAMES PATRICK GILLESPIE,
ERNESTO MANUEL GONZALEZ,
BRADLEY MICHAEL CAMPOS,
CESAR VAQUERA MORALES, and
DIEGO CHAVEZ GARCIA,

             Defendants.

THE HONORABLE GLORIA M. NAVARRO, CHIEF UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich         COURT REPORTER: Araceli Bareng

COUNSEL FOR PLAINTIFF: Dan Schiess and John Han with Matthew Neal, Peter Grimm, and David
Arboreen

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo, and Jessie Folkestad

MINUTES OF PROCEEDINGS: Calendar Call

9:22 a.m. The Court convenes. The Court makes preliminary statements and findings as stated on
the record. The Court will not permit a Daubert hearing at this time. The Court indicates that the
trial and deadlines in this case have previously been continued at the Government’s request. For
reasons stated on the record, the Court will not permit Matthew Neal, Peter Grimm, or John Carr to
provide expert testimony, but the Government may attempt to admit the testimony as lay
testimony if the proper foundation is laid. The Court will take a break to allow the Government to
determine what testimony can be considered will be admissible. Mr. Fleming requests clarification
of the Court’s ruling to prepare for the next phase of the hearing. The Court will resume this
hearing at 1:00 p.m.

9:52 a.m. Court adjourns.

1:05 p.m. Mr. Han indicates that the Government will not call witnesses to provide lay testimony
about the enterprise or code words. The Government indicates it may call Mr. Grimm to testify
about his knowledge but will not provide lay testimony. The Government will not call Mr. Carr or
Mr. Neal to provide opinion testimony.
1:11 p.m. The Court conducts calendar call. The Court indicates that the Unconscious Bias video
will be redacted to remove reference to a biker scenario. The parties are informed as to how the
Court conducts voir dire and various trial procedures. The Court indicates the trial schedule will be
Monday through Thursday from 9:00 a.m. – 3:00 p.m. with a 30‐minute break around 11:00 a.m.
and a 15‐minute break at 1:00 p.m. The Court indicates that the defendants will get one extra
peremptory challenge per defendant, to be used independently. For each additional peremptory
challenge that the defense uses, the Government will get one additional peremptory. Ms. Bliss
informs the Court that the parties are still working on voir dire questions. Mr. Marchese asks about
attorney follow‐up voir dire. The Court will provide the parties with 15 to 20 minutes (per
defendant) of follow‐up voir dire.

1:34 p.m. Mr. Fleming requests the Vagos be called “Vagos Motorcycle Club” instead of being
referred to as an outlaw motorcycle gang. Mr. Schiess objects. The Court will allow the phrase
“outlaw” once testimony has been admitted explaining the usage and meaning of the term
“outlaw”. Mr. Fleming asks if the Government has verified whether potential witness Bob Viera is
deceased. Mr. Han confirms that Mr. Viera is deceased. Mr. Fleming requests the court set aside
time to handle objections to transcripts after jury selection. Mr. Fleming requests the government
provide two‐day notice of upcoming witnesses. Mr. Schiess agrees. Mr. Fleming asks that Mr.
Lopez’s ankle monitor be removed prior to the start of trial to avoid the jury from seeing the ankle
monitor when entering the building. Ms. Morrissey joins in this request on behalf of Mr. Campos.
Mr. Perez joints in this request on behalf of Mr. Morales. The Court will confer with Pretrial to
determine the best way to handle this request. Mr. Fleming will file a motion to modify the out‐of‐
custody defendants’ terms of supervision to allow them to live together in Las Vegas for the
duration of the trial. Mr. Fischer mentions his written motion to be unshackled for the duration of
the trial. The Court indicates it isn’t inclined to grant that motion at this time due to safety
concerns. Mr. Han responds. The Courtroom Deputy indicates that digital exhibits will not be
required until the first day of testimony which is estimated to begin on August 5, 2019. Mr. Schiess
will supplement his exhibit list no later than 5:00 p.m. on Friday, July 19, 2019. Mr. Lopez’s Motion
to Exclude, (ECF No. 1669), is GRANTED.

2:20 p.m. The Court adjourns.

Jury Trial scheduled to begin on Monday, July 29, 2019, at 8:30 a.m. in Courtroom 7D before Chief
Judge Gloria M. Navarro.



                                                              DEBRA K. KEMPI, CLERK
                                                              U.S. DISTRICT COURT

                                                              BY:        /S/                    d
                                                              Aaron Blazevich, Deputy Clerk
